Citation Nr: 1700101	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-41 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a neck injury.

2.  Entitlement to a higher rating for radiculopathy of the left upper extremity, rated as 10 percent prior to March 10, 2015, and 30 percent thereafter. 

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1976, with additional service in the Air Force Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a left shoulder disability are addressed in the REMAND that follows the ORDER section of this decision. 




FINDINGS OF FACT

1.  During his August 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal as to the issues of entitlement to higher ratings for residuals of a neck injury and radiculopathy of the left upper extremity.   

2.  A February 1977 rating decision denied the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

3.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issues of entitlement to higher ratings for residuals of a neck injury and radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

During his August 2016 Board hearing, the Veteran stated on the record that he desired to withdraw the claims of entitlement to higher ratings for residuals of a neck injury and radiculopathy of the left upper extremity.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to these claims.  Thus, the Board finds that the Veteran has withdrawn his claims of entitlement to higher ratings for residuals of a neck injury and radiculopathy of the left upper extremity, and accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

New and Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21(1993).

The RO initially denied service connection in February 1977, based on its determination that the evidence failed to show that the Veteran had a hearing loss disability.  The Veteran was notified of the denial by a letter dated March 1977.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  In February 2007, the Veteran claimed service connection was warranted for bilateral hearing loss.

The evidence of record in February 1977 consisted of a December 1976 VA examination and the Veteran's service treatment records, to include audiological test result from his separation examination.  

The evidence received after the expiration of the appeal period includes statements from the Veteran and a May 2007 VA audiological examination.  At the hearing, the Veteran and his representative indicated that the May 2007 VA examination was not an accurate representation of the Veteran's current level of hearing.  Specifically, the Veteran asserted that the Veteran's hearing worsened since the May 2007 VA examination.  The evidence is new and material, as it is not cumulative or redundant of the evidence previously of record and relate to a previously unestablished element of entitlement to service connection for bilateral hearing loss.  Accordingly, reopening of the claim for service connection for bilateral hearing loss is warranted.  


ORDER

The appeal for entitlement to a rating in excess of 10 percent for residuals of a neck injury is dismissed.  

The appeal for entitlement to a higher rating for radiculopathy of the left upper extremity, rated as 10 percent prior to March 10, 2015, and 30 percent thereafter is dismissed.  

New and material evidence having been presented, reopening of the claim for service connection for bilateral hearing loss is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.  

Treatment and personnel records from the Veteran's civilian employment with the McClellan and Beale Air Force bases documented the Veteran's noise exposure while working in the propulsion shop as a jet engine mechanic.  Records showed that the Veteran was routinely exposed to noise exposure, but periodic audiograms indicated that he used hearing protection while performing his duties.  

The Veteran underwent a VA audiological examination in May 2007.  The examiner noted that the Veteran worked as an aircraft engine mechanic from 1969 to 1976 during active duty, and since 1981 as a civilian worker at the Beale Air Force base.  The Veteran was exposed to noise from jet engines, but used hearing protection.  The examiner noted that the Veteran's hearing was within normal limits in 1982.  On examination, puretone thresholds were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
10
5
15
15

The speech discrimination score was 94 percent bilaterally.  The conclusion was hearing within normal limits, good word recognition scores, and normal middle ear functions.  The Veteran's audiometric test results did not reveal a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  With respect to tinnitus, the examiner found that the Veteran denied tinnitus.  

As discussed above, at the August 2016 Board hearing, the Veteran and his representative indicated that his hearing worsened since the May 2007 VA examination.  Moreover, he testified that he experienced a high-pitched sound in his ears for 10-15 years.  Therefore, given the fact that the last VA audiological examination was conducted over nine years ago, the Board finds that another VA examination is warranted to determine the nature and etiology of his claimed hearing loss and tinnitus.  

With respect to the Veteran's left shoulder disability, the Veteran asserted entitlement to service connection for a left shoulder disability.  The Veteran is currently service connected for residuals of neck injury with cervical disc disease.  He is also service connected for radiculopathy of the left upper extremity with thenar eminence atrophy and weakness, previously rated as brachial flexitas.   

The Veteran claimed that his alleged left shoulder disability was caused by an in-service motor vehicle accident.  Service treatment records confirm that in May 1972, the Veteran was involved in a motor vehicle accident which resulted in a whiplash injury to the neck and a low back strain.  Radiographs of the cervical spine demonstrated a small chip fracture off the inferior anterior surface of the C-6.  

At a December 1976 VA examination the Veteran asserted that he developed severe muscle spasms in his neck and shoulders following the accident, and was treated with muscle relaxants and physical therapy.  His symptoms in December 1976 included intermittent pain in the shoulders.  

Treatment and personnel records from the Veteran's civilian employment with the McClellan and Beale Air Force bases indicated that he developed mid back pain in 1998 due to a slip and fall where his back hit the bobtail.  The back pain flared in 1999 and February 2000 when he twisted his mid-back during an inspection of maintenance equipment.  The pain intensified and was felt in the mid-back, left flank area, and up to the left shoulder.  In March 2000, the Veteran filed a workers' compensation claim for pain in the back and left shoulder and for numbness of the thumb, index finger, and middle finger.  The Veteran reported that he injured his back and left shoulders in February 1998 when he was employed by the McClellan Air Force Base and reinjured his back and left shoulder while employed at the Beal Air Force Base.  A March 2006 record indicated that the Veteran experienced pain in the mid-back, left flank, and left shoulder.  His problem list included chronic left shoulder pain.   

Private treatment records documented the Veteran's history of mid back pain since February 1998 with pain in the left flank area and left shoulder since February 2000.  In November 1998, the Veteran complained of pain in the left arm and shoulder.  The assessment was left shoulder pain and tendinitis.  He was treated with Motrin and physical therapy.  A July 2000 private treatment record showed that the Veteran complained of pain in the neck, left arm, mid-back, left flank, and left shoulder.  Examination of the shoulder revealed full range of motion without evidence of impingement or apprehension.  The impression was left C-7 radiculitis and weakness.  In March 2001, the Veteran complained of left hand pain and numbness with left shoulder pain.  The impression was left carpal tunnel syndrome and cervical degenerative disc disease.  

The Veteran underwent a VA joints examination in January 2008.  The examiner noted that the Veteran was previously diagnosed with idiopathic brachial plexitas.  The examiner also noted the Veteran's May 1972 in-service motor vehicle accident which resulted in a chip fracture fragment of the C-6.  It was also noted that in 2000, the Veteran experienced pain in the left base of the neck radiating to the left shoulder, left arm, and entire hand.  On examination, there was normal contour of the shoulders, girdle, clavicles, and suprapinatus.  The examiner also evaluated the Veteran's cervical spine, lumbar spine, hands, and wrists.  The diagnosis was idiopathic brachial plexitas.  

As noted above, the Veteran is currently service connected for residuals of neck injury with cervical disc disease.  He is also service connected for radiculopathy of the left upper extremity with thenar eminence atrophy and weakness, previously rated as brachial flexitas.  While the January 2008 VA examiner provided a diagnosis of brachial plexitas, the examiner did not offer a separate diagnosis related to the left shoulder.  It is not clear whether the Veteran's alleged left shoulder symptoms warrant a diagnosis separate from the service-connected residuals of neck injury or radiculopathy of the left upper extremity previously rated as brachial flexitas.  Accordingly, another VA examination is warranted to determine whether the Veteran has a left shoulder disability related to service.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After completion of the above, another VA audiological examination should be scheduled to assess the existence and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed. 

The examiner must determine whether the Veteran has a hearing loss disability as defined by VA regulations.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's claimed bilateral hearing loss and tinnitus are at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  

In doing so, the examiner must consider and discuss the Veteran's statements regarding in-service noise exposure, as well as the treatment and personnel records from the Veteran's civilian employment with the McClellan and Beale Air Force bases showing routine noise exposure and use of hearing protection.  The examiner must also consider the Veteran's testimony that he experienced a high pitched sound in his ears for 10-15 years.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must consider and discuss the Veteran's statements regarding in-service noise exposure, as well as the treatment and personnel records from the Veteran's civilian employment with the McClellan and Beale Air Force bases showing routine noise exposure and use of hearing protection.  The examiner must also consider the Veteran's testimony that he experienced a high pitched sound in his ears for 10-15 years.  

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the nature and etiology of the Veteran's claimed left shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should determine whether the Veteran has a left shoulder disability separate from his service-connected residuals of neck injury or radiculopathy of the left upper extremity, previously rated as brachial flexitas.

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed left shoulder disorders present during the period of the claim.  Specifically, the examiner should state whether any diagnosed left shoulder disability is at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to include the May 1972 motor vehicle accident.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must consider and discuss the Veteran's treatment and personnel records from the Veteran's civilian employment with the McClellan and Beale Air Force bases showing complaints of left shoulder pain following injuries that occurred between 1998 and 2000.  

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B  (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


